BOOCHEVER, Chief Justice,
with whom CONNOR, Justice, joins, dissenting.
Although I find it a very close question, I believe that a factual issue was properly raised as to whether Clark is estopped from relying on the statute of limitations, and I therefore am of the opinion that it was error for the trial court to dismiss the complaint without a hearing on that issue. My position is based on the fact that litigation was proceeding in the United States District Court, and that counsel for Garfield and Karrer stated in his affidavit that there were numerous discussions with Clark and opposing counsel to the effect that the United States District Court should resolve the coverage question before proceeding to litigate the question of liability. This would seem to me to raise an issue as to whether there was an implied waiver of the statute of limitations until such time as the United States court had decided the coverage question.1 I also believe that discovery should be permitted before determination of the estoppel issue.

. See State v. Reefer King Co., Inc., 559 P.2d 56 (1976); Fitzgerald v. Neves, 15 Wash.App. 421, 550 P.2d 52 (1976); Freeman v. Wilson, 107 Ariz. 271, 485 P.2d 1161 (1971); Bagley v. Hotel Florence Co., 526 P.2d 1372 (Mont. 1974).